[Cite as In re E.A., 2022-Ohio-2625.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY




IN RE:

       E.A.,                                                CASE NO. 3-21-21

DEPENDENT CHILD.
                                                            OPINION
[SCOTT A. - APPELLANT]




                Appeal from Crawford County Common Pleas Court
                                 Juvenile Division
                            Trial Court No. C2215051

                                        Judgment Affirmed

                             Date of Decision: August 1, 2022




APPEARANCES:

        Adam Charles Stone for Appellant, Scott A.

        Michael J. Wiener for Appellee, Crawford Co. JFS

        Kristin E. Brown for Appellee, Venessa A.
Case No. 3-21-21


MILLER, J.

       {¶1} Contemnor-appellant, Scott A., appeals the November 23, 2021

judgment of the Crawford County Court of Common Pleas, Juvenile Division,

sentencing him for contempt of court. For the reasons that follow, we affirm.

                          I. Facts & Procedural History

       {¶2} On April 19, 2021, a complaint was filed in the trial court alleging that

Scott’s then seven-year-old son, E.A., was a dependent child. Both Scott and E.A.’s

mother, Venessa A., were named in the complaint. Scott and Venessa entered

admissions to the allegations of the complaint, and on May 18, 2021, E.A. was

adjudicated a dependent child. On May 25, 2021, the trial court awarded temporary

custody of E.A. to E.A.’s maternal grandmother. On June 9, 2021, the trial court

adopted a case plan under which Scott was required, among other things, to “not use

any illicit substances or non-prescribed medications,” “submit to random

drug/alcohol screens as requested,” and “sign any needed releases of information”

for certain service providers.

       {¶3} On August 26, 2021, the Crawford County Department of Job and

Family Services (“CCJFS”), through the Crawford County Prosecuting Attorney’s

Office, filed a motion for Scott to show cause why he should not be held in contempt

of court for failing to comply with the terms of his case plan. Specifically, the

motion alleged that Scott had “tested positive for illicit substances on June 22, 2021,


                                         -2-
Case No. 3-21-21


and June 29, 2021,” “refused to cooperate with [CCJFS] and its caseworkers,” and

“repeatedly refused to comply with requests for further drug/alcohol screens.” The

trial court set a hearing on CCJFS’s motion for September 22, 2021. On September

5, 2021, Scott was personally served with the summons to appear on the contempt

motion and notified of the September 22, 2021 hearing.

       {¶4} On September 10, 2021, Scott filed a motion to continue the September

22, 2021 contempt hearing. In his motion, Scott indicated that he was “moving out

of state and w[ould] not be available.” (Underlining sic.) (Doc. No. 58). On

September 16, 2021, the trial court denied Scott’s motion, finding that Scott’s “plans

to move are optional to him and thus do not justify continuing the matter at a later

date and inconveniencing all the other parties.” (Doc. No. 61).

       {¶5} Scott failed to appear at the September 22, 2021 hearing. However,

shortly before the hearing was set to start, the trial court received a facsimile

transmission from Scott informing the trial court that he would not be in attendance.

(Doc. No. 66). Scott assured the trial court that a “medical Dr. clear[ed] [his]

excusal.” Attached to Scott’s message was documentation purporting to show that

Scott had been admitted to the hospital for back pain and that he had been directed

to follow-up with an orthopedic surgeon in Michigan. Although the trial court

acknowledged its receipt of Scott’s message, it nevertheless proceeded to conduct

the hearing, noting that Scott’s message “did not contain a request for a continuance


                                         -3-
Case No. 3-21-21


or a clear indication as to what the attached documentation purported to relay to the

Court nor the origin of same.” (Doc. No. 68). The trial court indicated that it could

not interpret Scott’s message “as a continuance request [or a] justification for not

appearing.” (Doc. No. 68).

       {¶6} After receiving evidence, the trial court found Scott in contempt. In its

September 24, 2021 judgment entry, the trial court found that Scott “was willfully

in contempt for failing to comply with the terms and conditions of the Case Plan

previously filed herein, for testing positive for illicit substances, for refusing to sign

all requested releases of information, and for refusing to fully cooperate with

CCJFS.” (Emphasis sic.) (Doc. No. 68). Because Scott was not present at the

hearing, the trial court continued sentencing until he could be brought before the

court. The trial court found Scott’s failure to appear at the hearing to be an

additional contemptuous action, stating in its entry, “However the defendant is also

found in contempt for failing to appear on summons and thus a warrant for the arrest

of Scott [A.] shall be issued.” (Doc. No. 68). The trial court ordered that, upon

arrest, Scott be held without bond pending further hearing. (Doc. Nos. 68, 69).

       {¶7} On November 3, 2021, Scott was located and taken into custody. A

hearing before the trial court was scheduled for the following Monday, November

8, 2021. As reflected in the trial court’s November 23, 2021 judgment entry, the

trial court entered the following orders at the November 8, 2021 hearing:


                                           -4-
Case No. 3-21-21


       It is therefore ORDERED, ADJUDGED, AND DECREED that:

       ***

       3) The defendant, Scott A[.], is fined the sum of $250.00 and is
       sentenced to thirty (30) days county jail;

       4) That Two Hundred Fifty Dollars ($250.00) of the fine and fifteen
       (15) days county jail are suspended on the following conditions:

       i.   The defendant is Ordered to sign any required Releases of
       Information for [CCJFS];

       ii. The defendant is Ordered to NOT rescind any executed Releases
       of Information;

       iii. The defendant is Ordered to fully cooperate with [CCJFS] and
       to comply with the case plan;

       iv. The defendant[] is Ordered to complete a Psychological
       Evaluation * * * and to cooperate with any recommended treatment
       therein;

       5) The Defendant, Scott A[.], is remanded to the custody of the
       Crawford County Sheriff’s Office to serve fifteen (15) days of the
       sentence, with credit for time already served herein. The imposition
       of these fifteen (15) days shall be subject to review by the Court upon
       receipt of the complete records from the various providers[.]

(Boldface and capitalization sic.) (Doc. No. 90). Following the hearing, Scott was

transported to the Crawford County Jail to serve the unsuspended portion of his jail

sentence.

       {¶8} On November 12, 2021, Scott filed a motion requesting that he be

released from the Crawford County Jail. In the motion, Scott’s attorney represented

that Scott “executed HIPAA waivers at the [November 8, 2021] hearing” and that

                                        -5-
Case No. 3-21-21


the necessary documentation was requested “from the providers the day of [Scott’s]

sentencing.” (Doc. No. 85). Scott’s attorney certified that “[a]s of 2:30 p.m. * * *,

November 12, 2021, * * * both providers have responded to that request for medical

information.” (Doc. No. 85). Accordingly, he asked that Scott be immediately

released from the Crawford County Jail and that the balance of his jail sentence be

suspended. (Doc. No. 85). However, later that day, the trial court denied Scott’s

motion. (Doc. No. 86). Although it is unclear from the record when Scott was

released from the Crawford County Jail, Scott asserts he served the entirety of the

unsuspended portion of his jail sentence. (Appellant’s Brief at 11). CCJFS does

not dispute this claim.

                                     II. Assignment of Error

         {¶9} On November 29, 2021, Scott timely filed a notice of appeal.1 He raises

the following assignment of error for our review:

         The trial court violated the appellant’s Fifth and Sixth
         [Amendment] Rights to the United States Constitution, made
         applicable to the States through the Fourteenth Amendment, by
         proceeding on a criminal contempt allegation and making a
         finding that appellant was in contempt without appellant being
         present for such proceedings.




1
 Although not cited or sanctioned for contempt, Venessa filed an appellate brief in this matter, wherein she
endorsed Scott’s appellate brief but made no additional arguments.

                                                    -6-
Case No. 3-21-21


                                  III. Discussion

       {¶10} In his assignment of error, Scott argues that the trial court violated his

right to due process and his right to confront the witnesses against him. Scott

maintains the trial court finding him in contempt for failing to comply with the terms

of the case plan was a criminal contempt and the trial court therefore violated his

constitutional rights at the September 22, 2021 hearing by finding him in contempt

of court in absentia.

A. Civil Contempt vs. Criminal Contempt

       {¶11} “The Supreme Court of Ohio has defined ‘contempt of court’ as the

disobedience of a court’s order.” State v. Orta, 3d Dist. Seneca No. 13-20-05, 2020-

Ohio-4514, ¶ 22, citing Denovchek v. Bd. of Trumbull Cty. Commrs., 36 Ohio St.3d

14, 15 (1988). Contempt is “‘conduct which brings the administration of justice

into disrespect, or which tends to embarrass, impede or obstruct a court in the

performance of its functions.’”     Denovchek at 15, quoting Windham Bank v.

Tomaszczyk, 27 Ohio St.2d 55 (1971), paragraph one of the syllabus. “The court’s

power to punish contumacious conduct is both inherent and statutory.” Orta at ¶

22, citing Denovchek at 15 and R.C. 2705.01 and 2705.02.

       {¶12} “‘Proceedings in contempt are sui generis in the law. They bear some

resemblance to suits in equity, to criminal proceedings and to ordinary civil actions;

but they are none of these.’” Wilson v. Jones, 3d Dist. Seneca No. 13-13-06, 2013-


                                         -7-
Case No. 3-21-21


Ohio-4368, ¶ 25, quoting Cincinnati v. Cincinnati Dist. Council 51, 35 Ohio St.2d

197, 201-202 (1973). Despite their singularity, contempts are generally categorized

either as civil contempt or as criminal contempt. “Although the distinction between

civil and criminal contempt is often murky, it is important.” Liming v. Damos, 133

Ohio St.3d 509, 2012-Ohio-4783, ¶ 11. If the contempt is a civil contempt, the

standard of proof is clear and convincing evidence, and the alleged contemnor is

entitled only to the rights afforded a litigant in a civil action. Cleveland v. Bright,

8th Dist. Cuyahoga No. 108989, 2020-Ohio-5180, ¶ 24. An alleged civil contemnor

must receive notice of the charged contempt and have an opportunity to be heard,

but “the alleged contemnor can be tried and sanctioned in absentia.” Id. In contrast,

where the contempt is a criminal contempt, the alleged contemnor is “afforded many

of the same constitutional safeguards that a defendant in a criminal trial enjoys.”

Liming at ¶ 11. These include the right to notice of the charges, the right to defend

oneself and be heard, the right to counsel, and the right that there be proof beyond

a reasonable doubt to support a conviction. Internatl. Union, United Mine Workers

of Am. v. Bagwell, 512 U.S. 821, 826, 114 S.Ct. 2552 (1994). Furthermore, an

alleged criminal contemnor “who has not waived his right to be present may not be

tried and sentenced in absentia.” Adams v. Epperly, 27 Ohio App.3d 51 (9th

Dist.1985), syllabus.




                                         -8-
Case No. 3-21-21


      {¶13} “Because all contempt involves some type of sanction or punishment,

the distinction between civil and criminal contempt is usually based on the purpose

to be served by the sanction.” Liming at ¶ 12. “[I]n determining whether a contempt

is civil or criminal, the pertinent test is ‘what does the court primarily seek to

accomplish by imposing sentence?’” State ex rel. Corn v. Russo, 90 Ohio St.3d 551,

554-555 (2001), quoting Shillitani v. United States, 384 U.S. 364, 370, 86 S.Ct.

1531 (1966).

      {¶14} In civil contempts, the sanctions are designed to be “remedial or

coercive and for the benefit of the complainant.” Brown v. Executive 200, Inc., 64

Ohio St.2d 250, 253 (1980). Accordingly, civil contempt is marked by conditional

fines or terms of incarceration. See id. “A sanction for civil contempt * * * must

allow the contemnor to purge himself of the contempt. Once the contemnor

complies with the court’s order, the purpose of the contempt sanction has been

achieved and the sanction is discontinued.” (Citations omitted.) In re Purola, 73

Ohio App.3d 306, 312 (3d Dist.1991). The civil contemnor “is said to carry the

keys of his prison in his own pocket since he will be freed if he agrees to do as

ordered.” (Internal citation omitted.) Brown at 253.

      {¶15} Criminal contempt, on the other hand, is typically characterized by

unconditional fines or terms of incarceration. Liming, 133 Ohio St.3d 509, 2012-

Ohio-4783, at ¶ 12; but see State v. Kilbane, 61 Ohio St.2d 201, 206-207 (1980)


                                        -9-
Case No. 3-21-21


(rejecting an “approach that labels any conditional contempt as civil” and allowing

a “conditional criminal contempt sanction”). A sanction for criminal contempt

“operates not as a remedy coercive in its nature but as punishment for the completed

act of disobedience, and to vindicate the authority of the law and the court.” Brown

at 254.   Because criminal contempt serves a punitive purpose, “there is no

requirement that the person charged be permitted to purge himself or herself of the

contempt.” Cleveland v. Robinson, 8th Dist. Cuyahoga No. 109273, 2020-Ohio-

1030, ¶ 12.

B. The trial court did not violate Scott’s constitutional rights by proceeding in
his absence to find him in contempt of court.

       {¶16} It is undisputed that Scott had notice of the original contempt charge

and of the September 22, 2021 hearing. It is also undisputed that Scott did not attend

the September 22, 2021 hearing or waive his right to be present. Thus, whether the

trial court erred at the September 22, 2021 hearing by finding Scott in contempt in

absentia depends on whether the contempt was civil or criminal.

       {¶17} To determine whether the contempt was civil or criminal, we must

ascertain what the trial court aimed to accomplish by sanctioning Scott. “In order

to determine the purpose of the contempt sanction, an appellate court must consider

the entire record.” Rich v. Rich, 11th Dist. Trumbull No. 2012-T-0089, 2013-Ohio-

2840, ¶ 14, citing Kilbane at 206. We note that our review is complicated because

Scott failed to file transcripts from the hearings held on September 22, 2021 and

                                        -10-
Case No. 3-21-21


November 8, 2021. Nevertheless, it is possible to determine the nature of the

contempt in this case by examining the trial court’s journal entries. See id. (in the

absence of a transcript of the contempt hearing, the reviewing court relied on the

motion for contempt and the trial court’s journalized findings to characterize the

contempt as civil).

         {¶18} We first look to the trial court’s September 24, 2021 judgment entry.

In this entry, the trial court recorded its findings that Scott was “willfully in

contempt” and that he was in contempt for the “willful noncompliance with [the]

court’s previous orders.” The trial court’s description of Scott’s noncompliance as

“willful” could be read as an indication that the trial court was treating the contempt

as criminal because, “[i]n cases of criminal, indirect contempt, it must be shown that

the alleged contemnor intended to defy the court.”2 Midland Steel Prods. Co. v.

U.A.W. Local 486, 61 Ohio St.3d 121 (1991), paragraph two of the syllabus.

However, contempt may still be categorized as civil even when the trial court finds

that the contemnor “willfully” disobeyed the court’s previous orders. See Johnson

v. Johnson, 71 Ohio App.3d 713, 717-718 (11th Dist.1991). Thus, the trial court’s




2
  “Courts distinguish not only between civil and criminal contempt, but also between indirect and direct
contempt.” Orta, 2020-Ohio-4514, at ¶ 21. “Indirect contempt occurs outside the presence of the court.”
Id. “Direct contempt occurs in the presence of the court and has been defined to include ‘conduct which
brings the administration of justice into disrespect, or which tends to embarrass, impede or obstruct a court
in the performance of its functions.’” Id., quoting Denovchek, 36 Ohio St.3d at 15.

                                                   -11-
Case No. 3-21-21


characterization of Scott’s noncompliance as “willful” sheds little light on what the

court sought to accomplish by sanctioning Scott.

       {¶19} Likewise, the fact that the September 24, 2021 judgment entry

contained an order that a warrant be issued for Scott’s arrest is not conclusive of the

trial court’s purpose in sanctioning Scott for contempt. Scott argues that the trial

court’s issuance of an arrest warrant without bond is evidence of its intention to

punish him, rendering the contempt criminal. But “the power to issue arrest

warrants in contempt cases is a ‘necessary corollary’ of the contempt power.” Burt

v. Dodge, 65 Ohio St.3d 34, 35 (1992). With respect to contempt charges filed

pursuant to R.C. 2705.02, as the charges in this case were, R.C. 2705.03

“specifically recognizes a court’s power to ‘issu[e] process to bring the accused into

court[.]’” Id. at 36. “R.C. 2705.02 does not distinguish between civil and criminal

contempt.” Zunt v. Zunt, 9th Dist. Lorain No. 2425, 1976 WL 188881, *2 (Aug. 11,

1976); see Cleveland v. Patterson, 8th Dist. Cuyahoga No. 109274, 2020-Ohio-

1628, ¶ 8 (noting that the contemnor had been charged with criminal contempt under

R.C. 2705.02); Barton v. Barton, 2d Dist. Greene No. 2016-CA-12, 2017-Ohio-980,

¶ 145 (referencing “civil contempt proceedings under R.C. 2705.02”). Therefore, a

contempt cannot be classified as criminal simply because an arrest warrant was

issued in the case.




                                         -12-
Case No. 3-21-21


       {¶20} Moreover, the arrest warrant in this case was issued directly in relation

to Scott’s failure to appear at the September 22, 2021 hearing. Scott had been

ordered to appear at the September 22, 2021 hearing, and the summons specifically

advised Scott that his failure to appear could result in the issuance of an arrest

warrant. (Doc. No. 31). Once Scott failed to appear for the hearing, the trial court

had the authority to issue an arrest warrant to enforce its order and to bring Scott

before the court to answer for his contemptuous conduct. In re J.R.R., 12th Dist.

Butler No. CA2013-09-176, 2014-Ohio-3550, ¶ 30; R.C. 2705.02(A) and 2705.03.

While we take no position on the propriety of the no-bond provision of the arrest

warrant, under the circumstances—with Scott residing outside of the state of Ohio

and having exhibited an unwillingness or inability to comply with the trial court’s

orders to appear for scheduled hearings—we are not persuaded that this provision

proves the trial court’s overarching purpose was to punish Scott.

       {¶21} Although the trial court’s September 24, 2021 judgment entry does not

do much to clarify whether the contempt in this case was civil or criminal, the same

cannot be said of the trial court’s November 23, 2021 judgment entry. It was

through the November 23, 2021 judgment entry that the trial court journalized the

sanctions it imposed on Scott.

       {¶22} Here, the trial court sanctioned Scott by levying a $250 fine and

imposing a 30-day jail sentence. The trial court then bifurcated the overall sanction


                                        -13-
Case No. 3-21-21


into a suspended portion and an unsuspended portion. The trial court’s division of

Scott’s sanction is significant. “It is well established * * * that the same act can

qualify as both civil and criminal contempt, and sanctions for both can be combined

in order for the court to achieve its desired result.” In re Wingrove, 4th Dist.

Washington No. 02CA4, 2003-Ohio-549, ¶ 20. As the Supreme Court of Ohio

explained:

       This court has previously recognized that a contempt sanction can be
       both civil and criminal. In Brown [v. Executive 200, Inc.], one of the
       contemnors was sentenced to ten days in jail, seven of which could be
       purged. The court of appeals had held that the contempt was criminal
       in nature and reversed the judgment because the trial court had used
       the clear-and-convincing standard. We reinstated a portion of the
       sentence, determining that because seven days of the ten-day sentence
       could be purged, that portion was civil in nature. The unconditional
       three days, however, were criminal, and the case was remanded to the
       trial court.

Liming, 133 Ohio St.3d 509, 2012-Ohio-4783, at ¶ 15, citing Brown, 64 Ohio St.2d

at 253, 255. Accordingly, we must examine the suspended and unsuspended

portions of Scott’s sanction individually.

       {¶23} In the suspended portion of Scott’s sanction, the trial court suspended

the entirety of Scott’s $250 fine and 15 days of his 30-day jail sentence on condition

that Scott (1) sign and not revoke required releases of information, (2) cooperate

with CCJFS and comply with the case plan, and (3) complete a psychological

evaluation and any recommended follow-up treatment. These conditions were

addressed directly to the conduct that resulted in the trial court’s contempt finding—

                                        -14-
Case No. 3-21-21


Scott’s failure to sign releases of information, comply with other terms of his case

plan, and cooperate with CCJFS. The conditions attached to the suspended portion

of Scott’s sanction were thus designed to induce Scott to comply with the terms of

the case plan and to cooperate with CCJFS. Because the clear purpose of this

portion of Scott’s sanction was to coerce Scott’s compliance, this portion is a civil

penalty.

       {¶24} Scott suggests that this portion of his contempt sanction cannot be

considered civil because the trial court did not afford him an opportunity to purge

his contempt. Insofar as Scott maintains he does not actually have the ability to

purge his contempt, we find some merit in his argument. “It is well settled that a

purge order must provide ‘a true opportunity for purging’—it cannot simply purport

to regulate future conduct.” In re M.H., 8th Dist. Cuyahoga No. 97618, 2012-Ohio-

3371, ¶ 13, fn. 4, quoting Tucker v. Tucker, 10 Ohio App.3d 251, 252 (10th

Dist.1983); Frey v. Frey, 197 Ohio App.3d 273, 2011-Ohio-6012, ¶ 35 (3d Dist.).

Suspending a contempt sanction on condition that the contemnor comply with a

preexisting order of the court, such as a child support order or a case plan, “simply

amounts to the court’s reaffirmation of its previous * * * order and can have no

effect since any effort to punish a future violation of the * * * order would require

new notice, hearing, and determination.” Tucker at 252.




                                        -15-
Case No. 3-21-21


       {¶25} In this case, several of the conditions of Scott’s suspended sanction,

including the requirement that he sign the requested releases and that he obtain a

psychological evaluation, were appropriate. But this is not true of all the conditions

of the suspended portion of his sanction. One of the conditions of Scott’s suspended

sanction required Scott to comply with the case plan and cooperate with CCJFS.

However, Scott already had an obligation to comply with the case plan and

cooperate with CCJFS. Thus, this condition is simply a reaffirmation of the court’s

earlier orders that regulates Scott’s future conduct. Furthermore, the trial court did

not time limit this condition. The suspended portion of Scott’s sanction was not

conditioned upon compliance with the case plan for any definite period of weeks or

months, and there was no provision allowing for reassessment of Scott’s compliance

at some certain point in the future. Thus, Scott is effectively precluded from purging

his contempt. No matter how faithfully Scott complies with the case plan or for

how long, Scott cannot do anything to bring about the discontinuation of the

suspended portion of his sanction. Until there is no longer a case plan for Scott to

comply with, Scott will remain in contempt of court.

       {¶26} Yet, in past cases, courts have treated contempts as civil

notwithstanding the presence of invalid purge conditions. See In re Contempt of

Lance, 8th Dist. Cuyahoga No. 102838, 2016-Ohio-2717, ¶ 14-19; Rich, 2013-

Ohio-2840, at ¶ 14-20; Tucker at 252. While Scott lacks a “true opportunity for


                                        -16-
Case No. 3-21-21


purging,”3 the suspended portion of Scott’s sanction is still conditional and its

coercive purpose is manifest. Tucker at 252. Therefore, notwithstanding the

problematic conditions attached to the suspended portion of Scott’s sanction, this

portion of Scott’s sanction retains its civil character.

           {¶27} We turn now to the unsuspended portion of Scott’s sanction. The trial

court ordered that Scott serve 15 days of his 30-day jail sentence. Scott was credited

for the days he served in the Crawford County Jail from his arrest on November 3,

2021, until he appeared before the trial court on November 8, 2021. Furthermore,

the trial court indicated that upon receipt of complete patient records from Scott’s

various service providers, it would reconsider the imposition of these 15 days.

           {¶28} The unsuspended portion of Scott’s sanction is harder to define as

either civil or criminal. Although this portion of Scott’s sanction arguably has a

coercive purpose in deterring any additional noncompliance and ensuring

attendance at future court hearings, it is clearly punitive as demonstrated by the fact

Scott was kept in jail despite his request for release.

           {¶29} But we need not, and in fact ought not, determine definitively whether

this portion of Scott’s sanction was civil or criminal. Even assuming that the

unsuspended portion of Scott’s sanction was a criminal penalty and that, due to

Scott’s absence from the September 22, 2021 hearing, the trial court might have



3
    Scott does not challenge the validity of this condition in this appeal.

                                                        -17-
Case No. 3-21-21


been limited in its ability to impose this portion of the sanction upon Scott, Scott’s

arguments relating to this portion of his contempt sanction are moot. It is undisputed

that Scott served the entirety of the unsuspended portion of his 30-day jail sentence.

“When a contemnor appeals a finding of criminal contempt, courts typically apply

the general rule governing mootness of criminal appeals.” In re Chambers, 1st Dist.

Hamilton Nos. C-180333 and C-180334, 2019-Ohio-3596, ¶ 11. In non-felony

cases “where a criminal defendant * * * voluntarily satisfies the judgment imposed

upon him or her for [the] offense, an appeal from the conviction is moot unless the

defendant has offered evidence from which an inference can be drawn that he or she

will suffer some collateral legal disability or loss of civil rights stemming from that

conviction.” State v. Golston, 71 Ohio St.3d 224, 226-227 (1994). “The burden of

proof is on the defendant to establish at least an inference that he will suffer some

collateral disability or loss of civil rights.” Harris v. Omosule, 2d Dist. Greene No.

2009 CA 78, 2010-Ohio-1124, ¶ 6.

       {¶30} Here, although Scott requested on November 12, 2021, that he be

released early from the Crawford County Jail, there is no indication in the record

that Scott ever sought to stay execution of the unsuspended portion of his contempt

sanction. See State v. Riggs, 9th Dist. Medina No. 17CA0011-M, 2018-Ohio-347,

¶ 8 (concluding that despite the defendant’s “Motion for Halftime Release,”

defendant had voluntarily served his jail sentence because he failed to seek a stay of


                                         -18-
Case No. 3-21-21


execution of his sentence). Therefore, as it appears that Scott acquiesced to the

unsuspended portion of his sanction, Scott voluntarily served this portion of his

sanction. See Cleveland Hts. v. Lewis, 129 Ohio St.3d 389, 2011-Ohio-2673, ¶ 26.

Moreover, Scott has pointed to no evidence in the record supporting an inference

that he will suffer some collateral disability or loss of civil rights attributable to the

(assumedly) criminal component of his contempt sanction.              Consequently, we

conclude that insofar as Scott appeals the unsuspended portion of his contempt

sanction, his appeal is moot.

       {¶31} In sum, to the extent that Scott’s appeal still presents a live

controversy, it does so only with respect to the suspended portion of his contempt

sanctions. As we have explained, the suspended portion of Scott’s sanction is a civil

penalty imposed for civil contempt. As it was a matter of civil contempt, Scott was

entitled only to the rights afforded a litigant in a civil action, specifically notice of

the charged contempt and an opportunity to be heard. It is uncontested that Scott

had notice of the contempt charges, notice of the September 22, 2021 hearing, and

an opportunity to make his case at that hearing. As Scott was afforded all the rights

due him, the trial court was empowered to find Scott in contempt of court in

absentia, and it did not err in doing so.

       {¶32} Scott’s assignment of error is overruled.




                                            -19-
Case No. 3-21-21


                                 IV. Conclusion

       {¶33} For the foregoing reasons, Scott’s assignment of error is overruled.

Having found no error prejudicial to the appellant herein in the particulars assigned

and argued, we affirm the judgment of the Crawford County Court of Common

Pleas, Juvenile Division.

                                                                Judgment Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                        -20-